—In an action, inter alia, to recover damages for assault and intentional infliction of emotional distress, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Winslow, J.), dated April 21, 1999, as granted the plaintiffs cross motion to strike his answer and directed an inquest on damages.
Ordered that the order is affirmed insofar as appealed from, with costs.
In a prior order dated September 15, 1998, the Supreme *320Court precluded the defendant from offering any evidence at the time of trial unless he complied with the plaintiff’s notice of discovery and inspection within 30 days. The defendant did not comply with the plaintiff’s notice of discovery and inspection. Under these circumstances, the court properly granted the plaintiff’s cross motion to strike the answer and directed an inquest on damages (see, e.g., Klein v Mount Sinai Hosp., 121 AD2d 164). Bracken, J. P., Ritter, Santucci and S. Miller, JJ., concur.